In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-03-412 CR
____________________

DARRELL WAYNE JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Cause No. 83183




MEMORANDUM OPINION

         Darrell Wayne Johnson was convicted and sentenced on an indictment for injury to
a child.  Johnson filed a notice of appeal on August 28, 2003.  The trial court entered a
certification of the defendant’s right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court’s certification has been provided to the Court of Appeals by the
district clerk.
         On September 5, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
         Accordingly, we dismiss the appeal for want of jurisdiction.
         APPEAL DISMISSED.
                                                                           PER CURIAM

Opinion Delivered October 16, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.